DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 6/28/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 15-37 are pending.  This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “Dv99 represents a numerical value of a particle size in the volume based particle size distribution of the anode material that covers particle sizes of 99% of the particles of the anode material”, which is indefinite.  It is unclear how a Dv99 “particle size” (singular) covers “particle sizes” (plural) of the volume based particle size distribution of the anode material.  See also claims 17 and 27.
Claim 15 recites the limitation "the particle sizes" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the particle sizes" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  See also claim 27,
Claim 18 recites multiple instances of insufficient antecedent basis.  The terms “the peak’, “the peak intensity”, “the half-peak”, “the peak” and “the material” all lack proper antecedent basis.  See also claim 28.
	Claim 20 recites “on one side of the anode’, which is indefinite.  Examiner suggests “on one surface of the anode current collector” to clarify the claim.  See also claim 30.
Claim 23 recites units for “CW”.  However, claim 20 defines “CW” as a numerical value.  See also claim 33.
	Claim 24 recites units for each of “Dv50”, “Dv99” and “the specific surface area”.  However, claim 17 defines each of “Dv50”, “Dv99” and “the specific surface area” as a numerical value.  See also claim 34.
	Each of claims 35-37 recite multiple instances of improper antecedent basis.  Each of the terms “Dv50”, “Dv99” and “BET” have already been defined by claim 27.  Thus recitations such as “a numerical value” is claims 35-37 do not contain sufficient antecedent basis.  Since the terms have already been defined by claim 27, Examiner suggests deleting the portions of claims 35.37 defining the terms and only recite the equations.
	To the extent that claims are understood in view of the multiple 35 USC 112, 1st and 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17, 19-24, 27, 29-31 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (CN 102332604 A) in view of You (CN109449446 A).
Ong teaches a high-power lithium ion battery which uses amorphous carbon as an anode material. The amorphous carbon material is characterized in that the interlayer spacing d (002) of graphite microcrystal is 0.340-0.385 nm, the stack thickness of graphite sheet layers is 1.2-4.8 nm, the D50 is 5-15 m, the specific surface area is 0.5-5 m2/g and the tap density is 0.7-1.2 g/cm3 (abstract).  
As an improvement of the high-power lithium ion battery, the D50 of the amorphous carbon is 5-15 μm. If it is greater than 15 μm, it will affect the transfer speed of lithium ions from the electrolyte body to the amorphous carbon particles. It is larger than the surface, more in contact with the electrolyte, and side reactions occur, which deteriorates performance. The D50 refers to the particle size corresponding to the cumulative particle size distribution percentage of a sample reaching 50%. Its physical meaning is that particles with a particle size larger than it account for 50%, and particles with a particle size smaller than it also account for 50%. D50 is the median diameter.
As an improvement of the high-power lithium-ion battery, the specific surface area of the amorphous carbon is 0.5 to 5 m2/g, and more than 5 m2/g will contact more with the electrolyte and cause side reactions to occur, resulting in poor performance. Less than 0.5 m2/g will affect the transfer speed of lithium ions from the electrolyte body to the interior of the amorphous carbon particles.  Preferably, the specific surface area of the amorphous carbon is 3 to 4 m2/g.
As an improvement of the high-power lithium ion battery, the tap density of the amorphous carbon is 0.7-1.2 g/cm3, and the size of the graphite microcrystalline clusters of the amorphous carbon material affects the transfer of lithium ions between the clusters The number of channels, using this tap density can reasonably confirm the size of graphite microcrystalline clusters.
As an improvement of the high-power lithium ion battery of the present invention, the negative electrode includes a current collector, amorphous carbon attached to the current collector, a conductive agent and a binder, wherein the conductive agent is SuperP (conductive carbon) or conductive Carbon black, the binder is PVDF (polyvinylidene fluoride), SBR (styrene butadiene rubber) or CMC (sodium carboxymethyl cellulose).  The ratio is amorphous carbon: conductive agent: binder is 85~95:10~2 :5～3.  The examples of Ong teach a coating weight of 4.4-4.8 mg/cm2.
Ong does not explicitly teach the D99 value of the carbon negative electrode material.  Ong is silent regarding the D99 value.  However, You teaches a secondary battery which can have both a long cycle life, a high energy density, and a fast charging capability.  The secondary battery including a positive electrode tab, a negative electrode tab, an electrolyte, and a separator.  The negative electrode current piece including a negative electrode current collector and an negative electrode film disposed on at least one surface of the negative electrode current collector and including a negative electrode active material. 
The secondary battery of You satisfies: 1.0 ≤ CB / [(D99 negative - D90 negative) / D50 negative] ≤ 4.0. Wherein, CB is the battery capacity excess coefficient; D50 is the particle diameter corresponding to the cumulative volume percentage of the negative active material reaching 50%, and the unit is μm; and D90 is the corresponding particle diameter when the cumulative volume percentage of the negative active material reaches 90%. , the unit is μm; D99 is the particle size corresponding to the cumulative volume percentage of the negative active material reaching 99%, and the unit is μm.  You obtains a long cycle life, a high energy density, and a fast charging capability by matching the relationship between the battery capacity excess coefficient and the particle size distribution of the negative electrode active material.  Preferably, the particle diameter D50 of the negative electrode active material is from 2 μm to 18 μm, and more preferably, the particle diameter D50 of the negative electrode active material is from 5 μm to 15 μm. Preferably, the particle diameter D90 of the negative electrode active material is from 5 μm to 40 μm; more preferably, the particle diameter D90 of the negative electrode active material is from 10 μm to 30 μm. Preferably, the particle diameter D99 of the negative electrode active material is from 10 μm to 50 μm; more preferably, the particle diameter D99 of the negative electrode active material is from 15 μm to 50 μm. Preferably, the particle diameter D10 of the negative electrode active material is from 1 μm to 12 μm; more preferably, the particle diameter D10 of the negative electrode active material is from 4 μm to 10 μm.
One of skill would have been motivated to provide a D99 of 15-50 m for the carbon material of Ong because You teaches a negative electrode material having D50 of 5-15 m along with a D99 of 15-50 m provides a battery with a long cycle life, a high energy density, and a fast charging capability.  You obtains a long cycle life, a high energy density, and a fast charging capability by matching the relationship between the particle size distribution of the negative electrode active material.  
*
Claims 15-17, 19-22, 25-27 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yongxing, Study on preparation and safety of lithium ion power batteries; Doctoral Dissertation; Research on the Key Technology Basis and Safety of Lithium-ion Power Battery Manufacturing; Central South University, 2010 (pages 40-56 of machine translation).
	Yongxing teaches an anode material for power batteries comprising graphite (2.4-2.4.2).  Figure 2-8 shows a volume based particle size distribution of the graphite anode material.  Table 2-10 discloses particle size distribution and specific surface area (BET) values of several graphitic materials.
Table 2-l0	The particle size distribution and specific surface of several graphite materials
serial number 	DIO (m) 	D50 (m) 	D90 (m) 	BET (m2/g)
a 		15.733 		28.928 		51.630 		3.44
b 		12.415 		22.850 		40.645 		4.59
c 		11.374 		18.221 		28.893 		1.30
d 		6.890 		15.256 		31.210 		0.84
	Note natural graphite may include amorphous graphite (2.2).  The anode (negative electrode) forming process is similar to that of the positive electrode (2.4.3).  Yongxing teaches the electrode is the core of the battery and is generally composed of a three part composition. The three part composition includes an active material, a current collector and a binder, additives, etc. added for electrode shaping and enhancing electrode performance (2.3.3).  Four different types of binders are show at Table 2-6.  Kynar is a polyvinylidene fluoride.  The conductive agent is between the active material and the current collector to reduce the contact resistance of the electrode (page 42).  Commonly used conductive agents include carbon black, carbon nanotubes and carbon fibers.  Table 2-8 teaches a coating layer thickness.
	One of skill would have found the claimed invention obvious because Yongxing teaches an anode material having the particle size distributions and specific surface areas disclosed by at least Figure 2-8 and Table 2-10.  
Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.  Applicant argues Yongxing fails to teach Dv99 of the anode material.  Applicant points to Figure 2-8 of Yongxing that shows a Dv99 that should be greater than 50 m, not close to the D90 listed in column d of Table 2-10.  It is unclear how this argument overcomes the rejection of at least claim 15.  Note the rejection of at least claim 24 in view of Yongxing has been withdrawn.  The claims have been rejected under 35 USC 112 as indefinite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727